Citation Nr: 1422598	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  14-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Hartford, Connecticut.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

The Veteran filed a claim for a right arm disability shortly after service and that claim was denied.  See February 1966 Rating Decision.  The Board will not treat the Veteran's claim for a right shoulder disability as a claim to reopen the 1966 claim, but as a new claim for a distinct disability.  This means that the Veteran does not have to present new and material evidence to establish his claim.  Because the Veteran is placed in a more favorable position than if the Board treated the present claim as an attempt to reopen the 1966 claim, the Veteran cannot be prejudiced by the Board's procedural determination.  Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current right shoulder disability either began during or was otherwise caused by his military service.

2.  The weight of the evidence is against a finding that the Veteran's symptoms of sciatica either began during or was otherwise caused by his military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for sciatica have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to sciatica and arthritis of the right shoulder.  Sciatica is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to sciatica.  Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim of entitlement to service connection for a right shoulder disability due, at least in part, to arthritis.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Right Shoulder Disability

The Veteran has been diagnosed with arthritis in his shoulder.  See, e.g., May 2013 VA Physical Therapy Note (noting X-rays showed degenerative changes at the acromioclavicular joint and indicating shoulder pain secondary to osteoarthritis).  The Veteran has alleged that his current right shoulder disability is related to strenuous physical training during active service roughly 60 years ago.  See, e.g., August 2013 VA Form 9 ("After all this strenuous long training of all kinds I noticed not only my muscles were sore but my ankles, knees, shoulders, and back was constantly hurting and tried not to show it.").  

The Veteran has made statements indicating that his shoulder symptoms have not been continuous since his active service.  He asserted, for instance, that he received an injection of cortisone in his shoulder in 1957 that "seemed to help the problem for 3 to 4 years."  See August 2013 Statement of Veteran.  Notably, the Veteran was not diagnosed with arthritis at that time, but, instead, was told he had an unspecified rotator cuff injury.  Id.  The Veteran alleges that he next sought medical treatment for his right shoulder in the 1980s.  Id.  Given these statements and the absence of any complaints of right shoulder pain during service, at separation from active service and for several decades after the 1957 treatment, the Board finds that the greater weight of the evidence is against finding a continuity of symptomatology characteristic of the Veteran's current right shoulder arthritis.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Service connection based on a continuity of symptomatology is not warranted on the evidence of record.  Walker, 708 F.3d at 1338-39.

The Board must consider, then, whether the evidence is sufficient to find direct service connection.  Id.  The Veteran has a current disability, so the remaining elements are an in-service disease or injury and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Shedden, 381 F.3d at 1167.  Despite the absence of any complaints of right shoulder pain or documentation of any right shoulder injury during service, the Board accepts the Veteran's reports that he experienced some aches and pains after strenuous training.  The determinative issue, then, is whether there is a nexus between the Veteran's active service and his current right shoulder disability.  Id.

First, as noted above, the Veteran's service treatment records do not indicate that the Veteran complained of or was treated for a right shoulder injury or condition.  The Veteran has acknowledged that he did not seek treatment for a shoulder injury or complain of symptoms of a shoulder condition during his active service.  See, e.g., August 2013 Statement of Veteran.  The Veteran has contended this is because he was warned during basic training not to complain about physical ailments.  Id.  He has asserted that, "[f]or the rest of [his] Army time[, h]e never went to a doctor."  Id.  In fact, the Veteran's service treatment records document that he sought treatment on a number of occasions throughout his time in active service, including, but not limited to, "papular lesions on extremities" in September 1953, sores on left hand in January 1954, and a fracture of his right hand incurred playing volley ball in July 1954.  Given his complaints of other serious and minor ailments, the lack of in-service complaints or treatment for symptoms of a shoulder condition provides some probative evidence against the Veteran's assertion of an in-service shoulder injury causally related to his current disability and reduces the probative value of the Veteran's recollections of his medical condition and treatment many years ago.  Caluza, 7 Vet. App. at 511.

Also, a medical professional found the Veteran's musculoskeletal system and upper extremities to be "normal" at the time he was discharged from service.  See February 1955 Report of Medical Examination.  This fact weighs against finding that the Veteran had an undiagnosed right shoulder condition upon discharge, which the Veteran has not explicitly alleged but has implied.  See, e.g., August 2013 Statement of Veteran (indicating that his post-military occupation "was not strenuous and never could do to me the condition I've had").  The Veteran has suggested that he continued to have some amount of right arm pain immediately after service.  Id.  His description of that pain does not support a finding that his current right shoulder disability may be related any in-service injury.  Id. (indicating that the right shoulder began "acting up more" in 1957 and "the pain was moving down my right arm near the elbow").

The Veteran filed a claim of entitlement to service connection for a right arm disability around that time.  See, e.g., February 1966 Rating Decision (denying the claim based on the Veteran's failure to appear for a requesting physical examination).  The records relating to that rating decision indicate that, as discussed above, the Veteran's only in-service traumatic injury to his upper right extremity was a fracture of several bones in his hand incurred while playing volleyball.

Together, these facts from the Veteran's discharge and shortly after constitute probative evidence against a finding that the Veteran's current shoulder disability is associated with in-service symptoms of pain and soreness.

While the Veteran reports, and the Board accepts his statement, that he next sought treatment for his right shoulder in the 1980s, see August 2013 Statement of Veteran, an elapse of over 20 years in seeking medical treatment provides probative evidence against the Veteran's claim that his current right shoulder disability is related to his active service.  Maxson, 230 F.3d at 1333.

The record contains no medical evidence linking the Veteran's right shoulder disability to his active service.  Therefore, the Board is left with only the Veteran's lay assertions of a nexus.  Lay assertions may, in some circumstances, be sufficient to establish a medical nexus or, at least, warrant a VA examination.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, this Veteran has not identified a traumatic injury, a continuity of symptoms, or even a speculated mechanism whereby the symptoms he experienced during active service could be associated with arthritis of his right shoulder manifesting several decades later.  While the Veteran has indicated his post-service occupation did not put stress on his shoulder, the record does establish that he engages in active recreation.  See, e.g., May 2013 Occupational Therapy Outpatient Consult ("Pt does enjoy golf but his R shoulder does not interfer[e] with playing golf.").  In addition, the Veteran appears to have been first diagnosed with arthritis via February 2013 X-rays at the age of 80 years old.  Id.  In any event, the record establishes that he was not diagnosed prior to the 1980s or 1990s when he would have been roughly 50 years old or older.  See August 2013 Statement of Veteran.  In other words, the Veteran has not accounted for other conflicting factors such as recreational stress, age, and the like.  The Board finds that the Veteran is not competent to offer an opinion regarding a medical nexus between his current arthritis and in-service stress on his shoulder.  Jandreau, 492 F.3d at 1376-77.

The greater weight of the evidence of record is against the Veteran's claim of entitlement to service connection for a right shoulder disability.  Even crediting the Veteran's assertions of an unreported, in-service injury, the evidence is against finding a causal nexus between his active service and his current right shoulder disability.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for a right shoulder disability is denied.

Sciatica

The Veteran has not been diagnosed with a current disability characterized or labeled as sciatica.  The Veteran has suggested to his physicians that he has sciatica.  See, e.g., July 2013 VA Mental Health Consult ("sciatica (per Veteran)").  He has also reported pain down the back of his legs.  See, e.g., December 2012 VA Primary Care Consult ("gets cramps legs, thighs.  Not an every day thing.  Generally gets them at night after golfing that day.  For years every so often could be walking and gets pain back to legs, not an every day or even an every week thing.").  Because other elements of the Veteran's claim are determinative, the Board will assume that this testimony is sufficient evidence of a current disability.

As noted above, the Veteran has made generalized allegations of in-service aches and pains, but has alleged, and the service treatment records tend to confirm, that he was never treated for sciatica or symptoms of sciatica during his active service.  See, e.g., August 2013 Statement of Veteran.  The Board will also accept for purposes of this decision the Veteran's account of an in-service event or injury characterized by aches and pains after strenuous physical training.  The only remaining element is a nexus between the Veteran's active service and his current leg pain symptoms.  See Shedden, 381 F.3d at 1167.

As with the right shoulder injury, the Veteran's discharge examination suggests that he did not have a lower extremity disability or symptoms of lower extremity disability at discharge.  See February 1955 Report of Medical Examination (indicating lower extremities "normal").  In fact, the Veteran has contended that he first sought treatment for what he identifies as sciatica in the 1980s.  See August 2013 Statement of Veteran.  This delay in seeking treatment for or complaining of symptoms characteristic of sciatica constitutes probative evidence against the Veteran's claim.   Maxson, 230 F.3d at 1333.

There is no medical evidence of record that links the Veteran's symptoms, which he has identified as sciatica, with his active service.  The Veteran has vaguely alleged a connection, but, as with his right shoulder injury, his suggested link is simply that he felt some discomfort during active service about which he never complained and for which he never sought treatment until at least 25 years following his active service.  See August 2013 Statement of Veteran (confirming that he did not seek any medical treatment for leg symptoms in service and stating that he first sought treatment for symptoms of sciatica in the 1980s).  The Veteran has specifically noted that the symptoms are not continuous and tend to present after he plays golf.  See, e.g., December 2012 VA Primary Care Consult.  Also, the evidence contains no indication that the Veteran has medical training.  On this record, the Board finds that the Veteran is not competent to opine on the etiology of his current leg symptoms, which have not yet been medically diagnosed as sciatica, had a delayed onset of at least two decades, are intermittent in nature, and seemingly are brought on by recreational sports.  Jandreau, 492 F.3d at 1376-77.

The Board finds that there is no competent evidence connecting the Veteran's current symptoms of leg pain or self-diagnosed sciatica to his active service.  For that reason, the Veteran's claim necessarily fails and the Board need not resolve whether the Veteran's self-diagnosis is sufficient evidence of a current disability.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for sciatica is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in October 2012 prior to the initial adjudication of his claims in January 2013.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  While the Veteran identified some private physicians who provided treatment to him many years ago, the Veteran himself has indicated the records of that treatment are no longer available.  See, e.g., August 2013 Veteran Statement; March 2014 VA Form 9.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran has not been afforded a VA examination with respect to his right shoulder disability or his sciatica.  However, VA is not required to provide an examination in every case.  Rather, several elements must be present before the VA's duty to provide an examination is triggered.  38 U.S.C. § 5103A(d).  The determinative element in this case is whether "the evidence of record before the Secretary... indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service."  38 U.C.S. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

The Board will not repeat the evidence of record set forth above, but notes that there are no medical opinions of record indicating that either the Veteran's right shoulder condition or his sciatica "may be associated" with his active service.  The Board recognizes that the standard does not require "competent medical evidence."  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The absence of medical evidence, competent or otherwise, indicating an association is relevant, however.  Moreover, while the Veteran's lay statements are presumed competent evidence for purposes of the McLendon analysis, the Board finds that the Veteran has made only a "conclusory generalized statement that his [active service] caused his present medical problems."  Id. at 1278.  Although some of his statements could suggest a continuity of symptoms, as discussed in the merits section, his more specific statements have explicitly indicated a delayed onset of his current right shoulder and sciatica problems.  In addition, the Veteran has not identified any medical process by which his active service experiences, as described, could have caused his current conditions.

If the Board were to accept a generalized statement that the strains of basic training, which did not result in any reported in-service symptoms and did not require any in-service treatment, are associated with right shoulder arthritis or sciatica several decades later, the Board would be required "to provide [] examinations as a matter of course in virtually every veteran's disability case" involving those disabilities.  Id.  Congress did not intend that result.  Id.  The Board finds that the Veteran's generalized, conclusory allegations do not indicate, as contemplated by the relevant statute, that his right shoulder and sciatica disabilities "may be associated" with his active service.

In sum, the record before the Board does not indicate that the Veteran's current disabilities had a causal connection or were associated with his active military service.  The evidence is not in equipoise.  The standard set forth in 38 U.S.C. § 5103A(d)(2) has not been met and the Veteran is not entitled to a VA examination with respect to the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Waters, 601 F.3d at 1277-79.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for sciatica is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


